                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


UNITED STATES                                                  PLAINTIFF



V.                                              NO. 3:17-CR-120-DCB-LRA
                                                NO. 3:18-CV-368-DCB

KENYATTA RUSSELL                                               DEFENDANT


                                  ORDER


     This   cause   is   before   the   Court   on   defendant/petitioner

Kenyatta Russell’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody [Doc.

14] and Motion Under 18 U.S.C. § 3605 to Transfer to Original Court

and Jurisdiction [Doc. 17]. Having required the Government to “file

an answer, motion or other response” as required by Rule 4, and

having read the Government’s Responses [Docs. 20, 21], the Court

GRANTS petitioner’s Motion Under 18 U.S.C. § 3605 to Transfer to

Original Court and Jurisdiction [Doc. 17]. The Government stated

it has no objection to the Motion to Transfer the matter to the

district court in the Northern District of Mississippi. This Order

is contingent upon the Original Court’s consent to the transfer.
    Accordingly,

    IT IS ORDERED that petitioner’s Motion Under 18 U.S.C. § 3605

to Transfer to Original Court and Jurisdiction     [Doc. 17]   is

GRANTED, provided the Original Court consents.

    SO ORDERED, this the 18th day of October, 2018.

                                   _/s/ David Bramlette________
                                   UNITED STATES DISTRICT JUDGE




                               2
